Fourth Court of Appeals
                                       San Antonio, Texas
                                                July 1, 2015

                                           No. 04-15-00215-CV

                                 IN RE Gabriela Basurto MARTINEZ

                                     Original Mandamus Proceeding 1

                                                  ORDER

        On April 10, 2015, relator Gabriela Basurto Martinez filed a petition for writ of mandamus.
The court has considered relator’s petition and the mandamus record and has determined that
relator is entitled to mandamus relief. Accordingly, the petition for writ of mandamus is
CONDITIONALLY GRANTED. TEX. R. APP. P. 52.8(c).

        The Honorable Rebecca Palomo is ORDERED to vacate the April 9, 2015 order. The writ
will issue only if we are notified that Judge Palomo has not done as directed within fifteen days of
the date of this order.

        It is so ORDERED on July 1, 2015.


                                                            _____________________________
                                                            Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of July, 2015.

                                                            _____________________________
                                                            Keith E. Hottle, Clerk




1
  This proceeding arises out of Cause No. 2014CVF001593 D3, styled Gabriela Basurto Martinez, Individually and
as Representative of the Estate of Jose Basurto Martinez v. M&T Bank; M&T Mortgage Corporation; Federal Home
Loan Mortgage Corporation; and County of Webb, pending in the 341st Judicial District Court, Webb County, Texas,
the Honorable Rebecca Ramirez Palomo presiding.